 

 

  

RONICALLY POLE:

4 AL,
4 FFs

 
 

‘aot He,

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

   

NEREIDA MORALES,

Plaintiff,

MEMORANDUM DECISION

~against- AND ORDER

CITY OF NEW YORK, NEW YORK PRESBYTERIAN :
HOSPITAL, COLUMBIA UNIVERSITY MEDICAL
CENTER, and CHIEDOZIE ANYANWU,

18 Civ. 9711 (GBD) (KHP)

Defendants.

GEORGE B. DANIELS, United States District Judge:

Pro se Plaintiff Nereida Morales brings this action against Defendants the City of New
York, New York Presbyterian Hospital (“Hospital”), Columbia University Medical Center (the
“University”), and Chiedozie Anyanwu, a physician’s assistant at the Hospital, alleging that was
she sexually assaulted by Anyanwu on or around March 19, 2016 and then terminated from her
employment with the Hospital for bringing the assault to the Hospital’s attention. (Employment
Discrimination Compl. (“FAC.”), ECF No. 143.)! The Hospital and, separately, the University
and Anyanwu moved to dismiss Plaintiff's fifth amended complaint for failure to state a claim
pursuant to Federal Rule of Civil Procedure Rule 12(b)(6). (Notice of Mot. to Dismiss, ECF No.
160; Notice of Mot. to Dismiss Pl.’s Fifth Am. Compl., ECF No. 164.) Plaintiff did not file any
opposition to either motion.

Before this Court is Magistrate Judge Katharine H. Parker’s November 20, 2019 Report

and Recommendation (the “Report’”’), recommending that both motions be granted in part and

 

' Although Plaintiff is now appearing pro se, she was originally represented by counsel, who drafted the
original complaint, as well as the first and second amended complaints. (See Compl!., ECF No. 1; First Am.
Compl., ECF No. 68; Second Am. Compl., ECF No. 97.)

 
denied in part.? (Report, ECF No. 177, at 2.) Specifically, Magistrate Judge Parker recommended
that Plaintiff's claims be dismissed with prejudice, with the exception of her (1) claims of hostile
work environment harassment and retaliation against the Hospital under Title VII, the New York
State Human Rights Law (the “NYSHRL”), and the New York City Human Rights Law
(“NYCHRL”); and (2) her claim of aiding and abetting harassment against Anyanwu under the
NYSHRL and the NYCHRL. (/d. at 30.) Magistrate Judge Parker advised the parties that failure
to file timely objections to the Report would constitute a waiver of those objections on appeal. Ud.
at 31.) The Hospital filed timely objections. (Def. the New York and Presbyterian Hospital’s
Objs. to the Nov. 20, 2019 R. & R. Regarding the Hospital’s Mot. to Dismiss (“Objs.”), ECF No.
178.) Having reviewed Magistrate Judge Parker’s Report, as well as the Hospital’s objections,
this Court ADOPTS the Report in full and overrules the Hospital’s objections.
I FACTUAL BACKGROUND

Plaintiff was employed by the Hospital as an Emergency Room Patient Finance Advisor
from approximately March 2, 2015 through January 27, 2017. (Affirmation of Lauri F. Rasnick,
Esq. in Supp. of Def. the New York Presbyterian Hospital’s Mot. to Dismiss Pursuant to Fed. R.
Civ. P. 12(b)(6), Ex. 1 (First Charge), ECF No. 161-1, at 1.) On August 25, 2017, with the
assistance of counsel, she filed a charge of discrimination (the “First Charge”) with the Equal
Employment Opportunity Commission (the “EEOC”). (/d.) In the First Charge, Plaintiff alleged
that she had been sexually harassed by two co-workers, Tarik Collins and Christopher Walker, and
then “excessively disciplined [and] terminated in retaliation” for complaining to her manager,

Roberto Hunt, Jr., about such harassment. (/d.) On or about March 23, 2018, the EEOC dismissed

 

? The relevant factual and procedural background is set forth in greater detail in the Report and is
incorporated by reference herein.

 
Plaintiff's First Charge and issued Plaintiff a Notice of Right to Sue. (Def. the New York and
Presbyterian Hospital’s Mem. of Law in Supp. of Their Mot. to Dismiss, ECF No. 162, at 2.)

Subsequently, on October 22, 2018, Plaintiff commenced this action through her then-
counsel. (Compl.) While still represented by counsel, Plaintiff amended her initial complaint on
January 15, 2019, (First Am. Compl.), and again on February 6, 2019, (Second Am. Compl.).
Then, in March 2019, Plaintiff discharged her counsel. (See Order Granting Mot. to Withdraw as
Counsel for Pl., ECF No. 112.) Proceeding pro se, Plaintiff filed a third amended complaint on
April 16, 2019, (Am. Employment Discrimination Compl., ECF No. 114), and, without leave of
this Court, a fourth amended complaint on May 15, 2019, (Employment Discrimination Compl.,
ECF No. 124). Plaintiff filed a fifth amended complaint (the “FAC’’) on June 10, 2019, again
without leave of this Court. (FAC.) Following a conference on June 17, 2019, Magistrate Judge
Parker designated the FAC as the operative pleading. (See Order, ECF No. 146.)

The allegations in the FAC pertain to alleged sexual harassment by Anyanwu, rather than
by Collins and Walker. In the FAC, Plaintiff alleges that she was discriminated against based on
her race, color, religion, sex, sexual orientation, pregnancy, national origin, and disability. (FAC
at 3-4.) She further alleges that Anyanwu “stalked [her], threat[e]ned and sexually harassed [her]
at the workplace,” raped her, and “hired private investigators to pay anything in order for him to
not be prosecuted and criminally charged for raping [her].” (Ud. at 5.) According to Plaintiff, she
was “severely hazed to walk out of employment via sexual harassment and force[d] . . . into total
disability.” (/d.)

Plaintiff attached to the FAC a second Charge of Discrimination that she had filed with the

EEOC on May 20, 2019 (the “Second Charge”). (FAC at 10.)° She asserts in the Second Charge

 

> As with the First Charge, the EEOC dismissed the Second Charge and issued a Notice of Right to Sue.
(id. at 8.)

 
that twelve University employees, including Anyanwu and “Robert Hunte Jr., at the Patient Access
Department,” sexually harassed her, harassed her about being raped, disclosed “[g]enetic
information about [her] family and [her]self in front of staff and patients,” and “all unlawfully to
[sic] forced me to termination of the job.” (/d. at 13.) She also alleges that she was “illegally
terminated for complaining everyday [sic] and getting false write ups” and that she “believe[s]
[she] was discriminated and retaliated against in violation of Title VII.” Ud.)
Il. LEGAL STANDARDS
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly objects.
Id. The court, however, need not conduct a de novo hearing on the matter. See United States v.
Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court “arrive at its own,
independent conclusion” regarding those portions of the report to which objections are made.
Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are
improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original
briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL
1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon
review of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake

has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

 
B. Rule 12(b)(6) Failure to State a Claim.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Igbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff
must demonstrate “more than a sheer possibility that a defendant has acted unlawfully”; stating a
facially plausible claim requires the plaintiff to plead facts that enable the court “to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. (citation omitted).
The factual allegations pled must therefore “be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555 (citation omitted).*

A district court must first review a plaintiff's complaint to identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of truth.” Jgbal,
556 U.S. at 679. The court then considers whether the plaintiff's remaining well-pleaded factual
allegations, assumed to be true, “plausibly give rise to an entitlement to relief.” Jd.; see also
Targum vy. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3
(S.D.N.Y. Nov. 19, 2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable
inferences in the non-moving party’s favor. See N.J. Carpenters Health Fund y. Royal Bank of
Scot. Grp., PLC, 709 F.3d 109, 119-20 (2d Cir. 2013). This is particularly true for pro se plaintiffs,
whose submissions are read liberally and interpreted to “raise the strongest arguments that they

suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006).

 

4 “Tn deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken,
or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in
bringing suit.’” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v. Am.
Film Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

 
 

Iii. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Magistrate Judge Parker correctly found that several of Plaintiff's claims under Title VII
and the Americans with Disabilities Act (the “ADA”) are unexhausted and time-barred. (See
Report at 10-13.) Before filing suit in federal court, a plaintiff alleging discrimination,
harassment, or retaliation in violation of Title VI or the ADA must timely file a charge with the
EEOC. 42 U.S.C. § 2000e-5; 42 U.S.C. § 12117(a). As Magistrate Judge Parker correctly
observed, because Plaintiff filed her First Charge with the EEOC within approximately seven
months after her employment with the Hospital was terminated, the First Charge was timely filed
at least with respect to some of the alleged discriminatory acts. (Ud. at 11.) However, because
Plaintiff filed her Second Charge more than two years after her termination and “well outside” the
300-day limitation period, any claims in the FAC that were not raised in the First Charge and that
do not reasonably relate to any claims raised in the First Charge are unexhausted and time-barred.
(Id at 12.) Accordingly, aside from Plaintiffs claims under Title VII of sex/sexual orientation sex
discrimination, hostile work environment sexual harassment, and retaliation, all of the other claims
that she raises under Title VII and the ADA are unexhausted and time-barred and are therefore
dismissed with prejudice. (/d. at 13.)

IV. FAILURE TO STATE A CLAIM

Magistrate Judge Parker properly determined that the following claims should be dismissed
with prejudice: (1) Plaintiff's claims of sex and sexual orientation discrimination under Title VII,
the NYSHRL, and the NYCHRL,; (2) her claim of pregnancy discrimination under the NYSHRL
and NYCHRL, to the extent that Plaintiff is alleging any such claim; (3) her claims of race
discrimination under 42 U.S.C. § 1981; (4) her claim of disability discrimination under the

Rehabilitation Act; (5) her claim of interference with her rights under the Family and Medical

 
 

Leave Act; (6) her claim of violation of her rights under the Health Insurance Portability and
Accountability Act; (7) her claim against the University of employment discrimination under Title
VII, the ADA, the Rehabilitation Act, the NYSHRL, the NYCHRL, and, to the extent that she is
alleging any such claim, under § 1981; (8) her claim against the University of aiding and abetting
discrimination under the NYSHRL and NYCHRL; and (9) her claim against Anyanwu of
discrimination under Title VII, the ADA, and the Rehabilitation Act. (See id. at 13-15, 19-
26.) The FAC is devoid of facts that could plausibly allege any such claims. Moreover, such
claims are dismissed with prejudice because Plaintiff has amended her complaint five times and is
unlikely to be able to support such claims in another pleading.°

Magistrate Judge Parker also appropriately found that Anyanwu’s motion to dismiss should
be denied as to Plaintiff's claim against Anyanwu of aiding and abetting discrimination, (see id at
26-27), and that the Hospital’s motion to dismiss should be denied as to Plaintiffs claims against
the Hospital of hostile work environment sexual harassment and retaliation, (see id. at 15—
19). Drawing all reasonable inferences in Plaintiff's favor, as is appropriate on a motion to
dismiss, Plaintiff has sufficiently alleged such claims, and dismissal is unwarranted at this stage.

The Hospital objects to Magistrate Judge Parker’s finding that its motion to dismiss should
be denied as to Plaintiff's hostile work environment sexual harassment and retaliation claims. The
Hospital argues that Magistrate Judge Parker “explicitly and mistakenly relied on factual

allegations that are not actually contained in the FAC or any document attached thereto.” (Objs.

 

> Magistrate Judge Parker also correctly recommended dismissal of Plaintiff's claims against the City of
New York, given Plaintiff's failure to comply with Federal Rule of Civil Procedure 4(m) and serve the City
of New York with the FAC within 90 days after its filing. (See Report at 27-29); see also Fed. R. Civ. P.
4(m). As Magistrate Judge Parker further noted, sua sponte dismissal is also appropriate given that Plaintiff
stated “that her claims were all based on employment discrimination,” (Report at 28), and there are no facts
here suggesting any “possible claim of employment discrimination against the City of New York,” (id. at
29).

 
 

at 1.) Specifically, it asserts that in recommending that Plaintiff's hostile work environment sexual
harassment claim not be dismissed, Magistrate Judge Parker relied on the allegation that Anyanwu
allegedly raped Plaintiff in March 2016 and that “Plaintiff complained to her manager about
Anyanwu, but that her complaint was ignored and nothing was done to remedy the situation.” (/d.
at 7 (quoting Report at 17).) According to the Hospital, the FAC nowhere alleges that Plaintiff
complained to her manager about Anyanwu or that any complaint about Anyanwu was
ignored. (/d.) As to the retaliation claim, the Hospital similarly argues that there are no allegations
in the FAC to support Magistrate Judge Parker’s finding that Plaintiff “complained to her manager
about hostile work environment harassment by Anyanwu, but that her manager disciplined her in
retaliation for her complaint,” and that “the discipline and termination decisions occurred within
several months after Plaintiff complained.” (/d. at 8 (quoting Report at 19).)

Contrary to the Hospital’s assertions, the FAC, along with the “documents attached to [it]
or incorporated in it by reference,” Fishbein, 670 F. Supp. at 271 (citation omitted), sufficiently
allege Plaintiff's claims of hostile work environment sexual harassment and retaliation. In the
Second Charge, which is attached to the FAC, Plaintiff alleges, inter alia, that she was “illegally
terminated for complaining everyday [sic] and getting false write ups”; that someone named
“Robert Hunte Jr.” “unlawfully to [sic] forced [her] to termination of the job”; and that “[b]ased
on the above, [she] believe[s] [she] was discriminated and retaliated against in violation of Title
VII.” (FAC at 13.) Reading Plaintiff's pleading liberally and interpreting it to “raise the strongest
arguments that [it] suggest[s],” Triestman, 470 F.3d at 474, this Court presumes that the “Robert
Hunte Jr.” who allegedly harassed Plaintiff for being raped and “forced [Plaintiff] to termination”
refers to the “Roberto Hunt Jr.” whom Plaintiff identified in her First Charge as her

manager. Accordingly, construing the FAC liberally and accepting the facts pleaded as true,

 
Plaintiff has adequately alleged at this stage in this action that she complained to her manager
about Anyanwu, but that her manager did nothing to remedy the situation, and instead disciplined
and terminated her employment in retaliation for her complaints.
Vv. CONCLUSION

The Hospital’s objections are OVERRULED, and Magistrate Judge Parker’s Report is
ADOPTED. The Hospital’s and Anyanwu’s motions to dismiss, (ECF Nos. 160, 164) are
DENIED as to Plaintiff's claims against Anyanwu of aiding and abetting discrimination, and
against the Hospital of hostile work environment sexual harassment and retaliation. Their motions
are GRANTED as to all other claims against them. The University’s motion to dismiss all claims
against it, (ECF No. 164), is GRANTED. The Clerk of Court is directed to close the motions

accordingly, and to mail a copy of this memorandum decision and order to Plaintiff.

Dated: New York, New York
March 10, 2020
SO ORDERED.

Giscar, & Dire

@EORGHB. DANIELS
United States District Judge

 

 
